United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1632
Issued: May 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 27, 2007 merit decision concerning his entitlement to schedule
award compensation and the Office’s April 14, 2008 decision denying his request for further
review of the merits of his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he has
more than a 36 percent permanent impairment of his right arm, a 22 percent permanent
impairment of his left arm, and a 9 percent permanent impairment of his left leg due to his
accepted cervical, thoracic and lumbar conditions and more than a 10 percent permanent
impairment of his right arm due to his accepted carpal tunnel condition; and (2) whether the
Office properly denied appellant’s request for further review of the merits of his claim.

FACTUAL HISTORY
This is the second appeal in this case. In the first appeal,1 the Board issued a decision on
February 26, 2007 setting aside the Office’s August 2, 2005 decision and remanding the case to the
Office for further development of the evidence with respect to appellant’s entitlement to schedule
award compensation. In two May 28, 2004 decisions, the Office had granted appellant schedule
awards for a 10 percent impairment of his right arm due to his accepted carpal tunnel condition and
for a 36 percent impairment of his right arm, a 22 percent impairment of his left arm, and a 9
percent impairment of his left leg due to his accepted cervical, thoracic and lumbar conditions.2 It
based its determination regarding schedule award entitlement on the December 24, 2002 and
May 14, 2004 reports of Dr. Leonard A. Simpson, a Board-certified orthopedic surgeon, who
served as an Office district medical adviser. The Board found that additional development of the
medical evidence was necessary to properly evaluate the permanent impairment of appellant’s
extremities because Dr. Simpson did not adequately explain his impairment ratings.
The Board noted that Dr. Simpson did not adequately explain how he derived at his
impairment rating due to appellant’s carpal tunnel syndrome. It appeared that he determined that
appellant’s right carpal tunnel condition fell within the first category discussed in section 16.5d of
Chapter 16 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001), i.e., the category which provides that, if there are positive clinical
findings of median nerve dysfunction and an electrical conduction delay, the condition is rated
under the standards found earlier in Chapter 16 for evaluating sensory or motor deficits due to
peripheral nerve disorders. Dr. Simpson then applied the portion of Chapter 16 which deals with
sensory and motor deficits due to peripheral nerve injury and concluded that appellant had a 10
percent impairment of the right arm due to peripheral sensory deficit. Although the findings of
nerve conduction testing obtained in February 2000 showed that the median nerve compression at
the right wrist was moderate and the median nerve compression at the left wrist was mild, the
findings of nerve conduction testing obtained in December 2000 and May 2002 showed normal
results. The Board found that it was not clear why Dr. Simpson apparently concluded that
appellant had an electrical conduction delay in the right median nerve and he did not discuss
whether appellant still had clinical signs of carpal tunnel on the right. The Board determined,
therefore, that additional evaluation was necessary to determine which of the three categories in
Chapter 16 appellant falls under for determination of his impairment due to carpal tunnel
syndrome.
The Board further indicated that additional clarification was also required for evaluation of
any impairment rating which might be due to appellant for muscle weakness in the upper
extremities. Dr. Simpson concluded that the impairment of appellant’s upper extremity weakness
should be determined by his grip strength deficits and granted him a 30 percent impairment rating
on the right and a 20 percent impairment on the left. The Board noted, however, that grip strength
ratings should only be included in the calculation of an upper extremity impairment if such a
1

Docket No. 06-856 (issued February 26, 2007).

2

In connection with a May 1998 claim, the Office accepted that appellant sustained an employment-related
permanent aggravation of his preexisting cervical, thoracic and lumbar degenerative disc disease. In connection with a
July 2000 claim, it accepted that appellant sustained employment-related bilateral carpal tunnel syndrome.

2

deficit has not been considered adequately by other impairment rating methods for the upper
extremity. The record also contained the results of manual muscle testing for the upper extremities
and it had not been explained why it would be more appropriate to use grip strength testing to
evaluate appellant’s upper extremity weakness. The facts and the circumstances of the case up to
that point are set forth in the Board’s prior decision and are incorporated herein by reference.
On remand, the Office asked Dr. Simpson to provide further clarification of his
December 24, 2002 and May 14, 2004 reports. In a June 22, 2007 report, Dr. Simpson extensively
discussed the matters raised in the Board’s February 22, 2007 decision, including his rationale for
rating impairment due to carpal tunnel syndrome and for evaluating strength deficits. Dr. Simpson
concluded that he had previously provided correct impairment ratings for appellant’s extremities.
He therefore found that appellant did not have more than a 36 percent permanent impairment of
his right arm, a 22 percent permanent impairment of his left arm, and a 9 percent permanent
impairment of his left leg due to his accepted cervical, thoracic and lumbar conditions and also
did not have more than a 10 percent permanent impairment of his right arm due to his accepted
carpal tunnel condition.
In a June 27, 2007 decision, the Office found that appellant did not meet his burden of
proof to establish that he has more than a 36 percent permanent impairment of his right arm, a 22
percent permanent impairment of his left arm, and a 9 percent permanent impairment of his left
leg due to his accepted cervical, thoracic and lumbar conditions and more than a 10 percent
permanent impairment of his right arm due to his accepted carpal tunnel condition. Regarding
the basis of this determination, it stated, “The files were reviewed by Dr. Simpson, who provided
a comprehensive narrative report addressing the specific questions posed in the [Board] decision,
and determined that the previous impairment ratings were correct.”
On March 28, 2008 appellant requested reconsideration of his claim. In a March 5, 2008
statement, he argued that the Office did not assess all of his impairments, including impairment
based in his neck. In an April 14, 2008 decision, the Office denied appellant’s request for further
review of the merits of his claim.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.5
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

3

In determining whether a claimant has discharged his burden of proof and is entitled to
compensation benefits, the Office is required by statute and regulation to make findings of fact.6
Office procedure further specifies that a final decision of the Office must include findings of fact
and provide clear reasoning which allows the claimant to “understand the precise defect of the
claim and the kind of evidence which would tend to overcome it.”7 These requirements are
supported by Board precedent.8
ANALYSIS -- ISSUE 1
In two May 28, 2004 decisions, the Office had granted appellant schedule awards for a 10
percent impairment of his right arm due to his accepted carpal tunnel condition and for a 36
percent impairment of his right arm, a 22 percent impairment of his left arm, and a 9 percent
impairment of his left leg due to his accepted cervical, thoracic and lumbar conditions. It based its
determination regarding schedule award entitlement on the December 24, 2002 and May 14, 2004
reports of Dr. Simpson, a Board-certified orthopedic surgeon, who served as an Office district
medical adviser. In a February 26, 2007 decision, the Board found that additional development of
the medical evidence was necessary to properly evaluate the permanent impairment of appellant’s
extremities because Dr. Simpson did not adequately explain his impairment ratings. The Board
provided extensive discussion of what type of clarification was needed.
On remand, Dr. Simpson produced a June 22, 2007 report in which he extensively
discussed the matters raised in the Board’s February 22, 2007 decision, including his rationale for
rating impairment due to carpal tunnel syndrome and for evaluating strength deficits. In a June 27,
2007 decision, the Office found that appellant did not meet his burden of proof to establish that
he has more than a 36 percent permanent impairment of his right arm, a 22 percent permanent
impairment of his left arm, and a 9 percent permanent impairment of his left leg due to his
accepted cervical, thoracic and lumbar conditions and more than a 10 percent permanent
impairment of his right arm due to his accepted carpal tunnel condition. However, regarding the
basis of this determination, the Office only stated, “The files were reviewed by Dr. Simpson,
who provided a comprehensive narrative report addressing the specific questions posed in the
[Board] decision, and determined that the previous impairment ratings were correct.”
The Board finds that the Office did not provide adequate facts and findings in support of
its decision. The Office did not provide any discussion of why it felt that Dr. Simpson’s lengthy
report accurately described the impairment of appellant’s extremities. As noted above, a
claimant must understand the precise defects of a claim and the kind of evidence which would
tend to overcome it. Given the Office’s lack of explanation, appellant would not adequately
understand the defects of his claim. Therefore, the case is remanded to the Office so that it might

6

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office “shall contain findings of fact and a statement of reasons.”
7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

8

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

4

provide adequate facts and findings with respect to appellant’s permanent impairment. After
such development as it deems necessary, the Office should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture regarding whether appellant met his
burden of proof to establish that he has more than a 36 percent permanent impairment of his right
arm, a 22 percent permanent impairment of his left arm, and a 9 percent permanent impairment
of his left leg due to his accepted cervical, thoracic and lumbar conditions and more than a 10
percent permanent impairment of his right arm due to his accepted carpal tunnel condition.9
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 27, 2007 decision is set aside and the case remanded to the Office for further proceedings
consistent with this decision of the Board.
Issued: May 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Given the Board’s finding regarding the merit issue of the present case, it is not necessary for the Board to
consider the nonmerit issue.

5

